DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/16/19 was filed after the mailing date of the Claims on 1/6/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a as being anticipated by Mitkar, et al. [US 2016/0210044].
Claim 1:	Mitkar, et al. teaches a computer-implemented method, comprising: 
receiving an object to be stored within a storage library; [Mitkar: 0240]
[Mitkar: 0183]
determining a storage location within the storage library to store the hash value; and [Mitkar: 0007; The hash table can be configured to map the first page and the other pages indicated as ready for caching to a storage location in either the memory or the SSD. See also 0291, 0303]
sending the hash value to the storage location and neighbor locations of the storage location within the storage library. [Mitkar: 0302, 0305; neighbor locations is relatively broad, thus, can be given the broadest reasonable interpretation (BRI) as another location whether near, the next, the adjacent, middle, or last location broadly constitutes neighbor locations]
Claim 2:  Mitkar: 0060; discussing the computer-implemented method of claim 1, wherein the storage library is implemented within a cloud computing environment.
Claim 3:  Mitkar: 0064; discussing the computer-implemented method of claim 1, wherein the storage library includes a plurality of storage units, where each of the plurality of storage units includes optical storage.
Claim 4:  Mitkar: 0294; discussing the computer-implemented method of claim 1, further comprising adding the object to a write buffer within a virtual controller of the storage library.
Claim 5:  Mitkar: 0183; discussing the computer-implemented method of claim 1, wherein computing the hash value includes applying one or more cryptographic hash functions to the object, the one or more cryptographic hash functions including an SHA-256 hash function.
Claim 6:  Mitkar: 0291; discussing the computer-implemented method of claim 1, wherein the storage location is determined by performing a modulo operation between a 
Claim 7:  Mitkar: 0256; discussing the computer-implemented method of claim 1, wherein the storage location indicates a location of a predetermined storage unit of the storage library.
Claim 8:  Mitkar: 0305; discussing the computer-implemented method of claim 1, wherein the storage location within the storage library determined to store the hash value is different from another storage location within the storage library determined to store the object.
Claim 9:  Mitkar: 0212 (storage based on static or dynamic, thus a storaging may be unavailable based on the static or dynamic associations of portions); discussing the computer-implemented method of claim 1, wherein in response to determining that one or more of the storage location and the neighbor locations of the storage location are currently unavailable, the hash value is temporarily stored in a fingerprint database on a virtual controller until the currently unavailable storage locations become available. [Mitkar: 0183, 0293; i.e. signature as fingerprint]
Claim 10:  Mitkar: 0183; discussing the computer-implemented method of claim 1, further comprising comparing the hash value against a plurality of additional hash values stored within the storage library.
Claim 11:  Mitkar:0250; discussing the computer-implemented method of claim 10, further comprising discarding the object in response to determining that the hash value matches one of the additional hash values.

Claim 13:  Mitkar: 0292; discussing the computer-implemented method of claim 10, further comprising adding the hash value to the plurality of additional hash values stored within the storage library in response to determining that the hash value does not match one of the additional hash values.
Claim 14:	Mitkar, et al. teaches a computer program product for implementing hash protection within an object storage library, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising: 
receiving, by the processor, an object to be stored within a storage library; [Mitkar: 0240] 
computing, by the processor, a hash value, utilizing the object; [Mitkar: 0183]
determining, by the processor, a storage location within the storage library to store the hash value; and [Mitkar: 0007; The hash table can be configured to map the first page and the other pages indicated as ready for caching to a storage location in either the memory or the SSD. See also 0291, 0303]
sending, by the processor, the hash value to the storage location and neighbor locations of the storage location within the storage library. [Mitkar: 0302, 0305; neighbor locations is relatively broad, thus, can be given the broadest reasonable interpretation (BRI) as another location whether near, the next, the adjacent, middle, or last location broadly constitutes neighbor locations] 
Claim 15:  Mitkar: 0060; discussing the computer program product of claim 14, wherein the storage library is implemented within a cloud computing environment.
Claim 16:  Mitkar: 0064; discussing the computer program product of claim 14, wherein the storage library includes a plurality of storage units, where each of the plurality of storage units includes optical storage.
Claim 17:  Mitkar: 0294; discussing the computer program product of claim 14, further comprising adding the object to a write buffer within a virtual controller of the storage library.
Claim 18:  Mitkar: 0183; discussing the computer program product of claim 14, wherein computing the hash value includes applying one or more cryptographic hash functions to the object, the one or more cryptographic hash functions including an SHA-256 hash function.
Claim 19:  Mitkar: 0291; discussing the computer program product of claim 14, wherein the storage location is determined by performing a modulo operation between a most significant byte of the hash value and a total number of storage units within the storage library.
Claim 20:	Mitkar, et al. teaches a system, comprising: 
a processor; and [Mitkar: 0008] 
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: 
receive an object to be stored within a storage library; [Mitkar: 0240]
compute a hash value, utilizing the object; [Mitkar: 0183]
[Mitkar: 0007; The hash table can be configured to map the first page and the other pages indicated as ready for caching to a storage location in either the memory or the SSD. See also 0291, 0303]
send the hash value to the storage location and neighbor locations of the storage location within the storage library. [Mitkar: 0302, 0305; neighbor locations is relatively broad, thus, can be given the broadest reasonable interpretation (BRI) as another location whether near, the next, the adjacent, middle, or last location broadly constitutes neighbor locations] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435